Appeal from an order of the Supreme Court, Erie County (John M. Curran, J.), entered June 30, 2005 in a personal injury action. The order, among other things, granted the motion of defendant Daniel B. Harig, individually and doing business as Shamrock Plowing & Snow Removal Services, LLC, for summary judgment dismissing the cross claims of defendants Slade Group, LLC and 10 Ellicott Square Corporation, also known as Ellicott Development Co., and denied the cross motion of defendants Slade Group, LLC and 10 Ellicott Square Corporation, also known as Ellicott Development Co., for summary judgment on their cross claim for contractual indemnification against defendant Daniel B. *1181Harig, individually and doing business as Shamrock Plowing & Snow Removal Services, LLC.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Hurlbutt, J.P, Smith, Centra and Pine, JJ.